Citation Nr: 1337461	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-29 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an evaluation greater than 30 percent for posttraumatic stress disorder (PTSD) prior to September 23, 2008 and after December 1, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, in pertinent part, continued the Veteran's 30 percent rating for PTSD.

Subsequently, in a February 2009 rating decision, the RO granted the Veteran a temporary 100 percent rating for the time in which he was hospitalized for his PTSD, effective September 23, 2008 until December 1, 2008.  Thereafter, the Veteran's PTSD was rated as 30 percent disabling.  

The Veteran appeared at a Travel Board hearing with the undersigned in May 2013.  A transcript is of record.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

Prior to September 23, 2008 and after December 1, 2008, the Veteran's PTSD did not result in more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to his symptoms, which include depressed mood, anxiety, suspiciousness, startle response, nightmares, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss, obsessional rituals, disturbances of mood and motivation, difficulty adapting to stressful circumstances, and difficulty establishing and maintaining effective work and social relationships.  



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for service-connected PTSD prior to September 23, 2008 and after December 1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183   (2002).   This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
In the present appeal, the VCAA duty to notify was satisfied by a March 2008 letter.

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the evidence of record includes the Veteran's service treatment records, statements in support of the claim by the Veteran and his representative, VA treatment records, private medical records, and VA examinations.
 
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, VA examinations were performed in March 2008, April 2010, and July 2012 to evaluate the Veteran's PTSD.  There are no apparent inconsistencies or ambiguities in the examination reports, and the Veteran has not challenged their adequacy or thoroughness, or the competency of the examiner.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in May 2013.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

The Board notes that VA requested the Veteran's Social Security Administration  (SSA) records, but received a response from SSA in February 2011 indicating that SSA could not send the medical records requested as such records did not exist.  In addition, the Veteran submitted a statement in February 2011 indicating he was receiving social security retirement benefits, not disability benefits.  Thus, the Board finds that VA's duty to assist with regard to attempting to obtain the SSA records has been satisfied. 

In conclusion, the Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Hence, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the present appeal, the Veteran seeks an increased rating for PTSD, which is currently evaluated at 30 percent prior to September 23, 2008 and 30 percent after December 1, 2008.  Pursuant to the rating criteria, PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

A 30 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Moreover, the list of symptoms under the rating criteria is meant to be examples of the symptoms that would warrant the evaluation, but they are not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).
In the present appeal, the evidence shows that the Veteran's PTSD more approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his symptomatology, thus meeting the criteria for a disability rating of 30 percent during the appeal periods, but no higher, under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.

In assessing the evidence of record, it is also important to note that the Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A score of 61 to 70 is defined as some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.

In June 2007, the Veteran was diagnosed with PTSD and major depression by VA.  He reported feeling sad and having difficulty sleeping due to work-related stress.  He also reported intrusive thoughts of trauma and nightmares, but he denied flashbacks and demonstrated good interest in activities.  His speech, thought process, thought content, insight and judgment were described as within normal limits.  Further, he indicated he kept busy by working in the yard.  The Veteran reported fleeting thoughts of self harm with no plan/intent and no homicidal thoughts.  

Also in June 2007, the Veteran was afforded a VA examination in which he was diagnosed with PTSD and major depression.  The Veteran described symptoms such as intrusive thoughts, dwelling on the negative,  and crying spells associated with thoughts of Vietnam and the war in Iraq.  He denied suicidal or homicidal thoughts.  

Regarding occupational impairment, the Veteran reported he was doing well at his job.  He shared that he was recently honored with thirty years of service with the Department of Transportation, but he planned on retiring based on his age.  He indicated he had a few friends at work but explained that his office situation was  fairly isolated.    

Regarding social impairment, the Veteran reported he had "expanded his social horizons to some extent."  He indicated he would occasionally socialize at the Veterans of Foreign Wars of the United States hall.  His hobbies included yard work and processing images on his computer.  He also reported going to restaurants and attending his grandson's little league games.  He recalled one incident in which another attendee at the game was talking about "violent matters."  The Veteran indicated he had fantasies about punching the other individual, but instead he walked away from the situation.  The Veteran also reported avoiding watching war movies and violent television programs. 

The examiner stated that the Veteran's speech was logical with no indication of hallucinations, delusions, or formal thought disorder.  The examiner concluded that the Veteran's PTSD and depression symptoms were intertwined, resulting in a mildly dysphoric mood.  A GAF score of 55 was assigned. 

In August 2007, the Veteran sought treatment in Des Moines.  The VA provider assigned a GAF score of 65-70.

In February 2008, the Veteran was admitted to Iowa City VAMC for five days due to worsening depression and suicidality; he was assigned a GAF score of 35.  The Veteran also reported sleep impairment, crying spells, anger, and intrusive thoughts and flashbacks.  He also discussed arguments with his wife related to financial matters and expressed recent difficulty due to chronic illness.  The Veteran's Effexor and Trazodone were increased.  Upon discharge, the Veteran was alert and oriented without delusions or hallucinations.  His recent, remote, and immediate memory were intact, and he denied suicidal and homicidal ideations.  He was assigned a GAF score of 55. 

A month later, in March 2008, the Veteran underwent a VA PTSD examination.  The examiner diagnosed PTSD and major depressive disorder.  The Veteran's speech was logical, and there was no indication of hallucinations, delusions, or formal thought disorder noted.  The Veteran was described as alert with adequate memory and concentration, and he indicated his sleep impairment was addressed by his medication regimen.  Other noted symptoms were hypervigilance and startle response.  

Regarding social impairment, the Veteran reported completing chores at home and outside the home, such as grocery shopping.  He indicated he enjoyed going to restaurants with his wife, but avoided crowded or noisy places.  The Veteran also reported positive relationships with his grandchildren.  He indicated he had one friend from work and that he and his wife were trying to be more social; for example, the Veteran reported joining a lodge.  The Veteran also described a trip to Washington, D.C. in 2007 in which he became upset after seeing the Vietnam Memorial and other monuments.

Regarding occupational impairment, the Veteran denied having any anger problems at work, indicating such issues were confined to the home.  He reported lapses in concentration at work, however.  The examiner stated that if the Veteran's job required more intense contact with his supervisors, he may experience increased stress that would affect his work performance. 

The examiner stated that the Veteran "seems to have gone through a fairly significant decompensatory episode, which is documented as starting no later than February of 2008, though he traces the onset to an earlier trip to Washington, D.C."  However, the examiner concluded that the Veteran's treatment record did not reflect a permanent change in his level of impairment due to his PTSD or mental disorders in general; instead, the February 2008 hospitalization reflected a "downturn followed by recovery."  The examiner ultimately concluded that the Veteran's PTSD manifested in occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks but generally satisfactory functioning with regard to routine behavior, self-care, and conversation.  A GAF score of 55 was assigned.

The examiner also discussed any cognitive impairment possibly attributable to the Veteran's PTSD.  The examiner indicated the Veteran may have an organic deficit of some kind but that any such deficit was mild and would not create any additional impairment, including occupational impairment.   

The evidentiary record also contains an April 2008 statement from the Veteran's wife that summarized the Veteran's treatment and symptoms she observed the Veteran experiencing, such as raising his voice, avoiding crowds, avoiding loud noises, and struggling with stress at work.  Another lay statement from August 2008 was submitted by a fellow veteran "K.H." who described the type of combat he and the Veteran experienced in Vietnam.  K.H. also shared his belief that such memories of combat persist beyond separation from service.  

In May 2008 VA treatment records, the Veteran was assigned a GAF score of 60.  Subsequently, in July 2008 and August 2008, a mild worsening of the Veteran's PTSD symptoms was noted due to medical, environmental, and intersternal problems with his wife and stepdaughter.  The Veteran's speech and thought process were normal.  The Veteran reported fleeting thoughts of self harm. 

In September 2008, the Veteran participated in a domiciliary based PTSD program, from which he was discharged in November 2008.  As noted above, the Veteran has been assigned a 100 percent rating from September 23, 2008 through December 1, 2008 based on this domiciliary based treatment.

After his November 2008 discharge, the Veteran continued to receive follow-up treatment in Des Moines VA through November 2009 for PTSD and depression symptoms.  A review of the treatment notes indicate that the Veteran continued to have variable affect, depending on stressors, such as difficulties in his marital relationship and intrusive thoughts about Vietnam.  He also reported intermittent nightmares.  However, his thought process and speech were consistently described as normal, and he repeatedly denied homicidal and suicidal ideation throughout this treatment period.  A GAF score of 65 was assigned in November 2008, August 2009, September 2009, October 2009, and November 2009.

In both November and December of 2009, VA behavioral therapy treatment records show the Veteran's GAF score was 65.  Subsequently, in April 2010 VA treatment notes, the Veteran's PTSD medications were reviewed.  He was alert and oriented with normal speech and thought process.  He was assigned a GAF score of 60.

The Veteran was afforded another VA PTSD examination in April 2010.  He reported a history of panic attacks, but indicated they had become very infrequent.  He reported crying spells typically brought on by thinking about events in Vietnam or watching certain television programs.  He also indicated "marked improvement" regarding suicidal ideation since his treatment in February 2008 and denied significant functional impact due to his PTSD symptoms.  Instead, the Veteran described mild and occasional concentration difficulty due to thoughts about his military experiences, and the examiner noted there was no indication of impaired thought content or impaired thought process.  
Regarding social impairment, the Veteran described hobbies such as gardening and photography.  The Veteran reported involvement in the Marine Corps League and indicated he socialized with a close childhood friend, who was also a veteran.  He denied detachment from others and specifically identified a close bond with his brother.  The Veteran also indicated he enjoyed traveling, but acknowledged feeling uncomfortable in crowded airports.  Moreover, the Veteran indicated he was comfortable in stores and restaurants, but would still be alert when walking through parking lots.  The Veteran also reported exaggerated response to being approached unexpectedly or hearing loud noises. 

Regarding occupational impairment, the Veteran denied any functional impairment at work or attention from supervisors with regard to work difficulty.  At that time, the Veteran stated he was planning to retire and expressed some concern as to how he would fill his time.

The examiner opined that the symptoms reported by the Veteran were essentially consistent with the symptoms reported at the previous examination in March 2008, with the Veteran reporting improvement in his marital relationship and PTSD symptoms such as sleep quality, irritability, and avoidance behavior.   The examiner concluded, "At most his mental health symptoms would result in generally satisfactory functioning, despite occasional decrease in work efficiency and mild and intermittent strain on social relationships."  The examiner diagnosed PTSD and major depressive disorder, in remission.  A GAF score of 63 was assigned.

In May 2010, the Veteran's wife contacted VA to provide information regarding her husband's "temper outbursts."  The Veteran's wife described a physical altercation and stated the Veteran exhibited increased anxiety, irritability, and a short temper.  

In July 2010 and October 2010 cognitive behavioral therapy notes,  the Veteran a was assigned a GAF score of 60.  His mood and affect were appropriate to level of stress, which was attributed to conflicts with his wife.  The Veteran stated that his wife accused him of infidelity and would not allow him to see his friends or attend events with Veterans of Foreign Wars of the United States.  However, the Veteran indicated he had some social contact, including visits with grandchildren.  Again, he denied homicidal and suicidal ideation.  He  exhibited normal thought process, normal speech, and good insight and judgment.  

In January 2011 and February 2011 VA records, the Veteran stated he was depressed, triggered by his relationship with his wife.  He denied suicidal and homicidal ideation.  

In April 2011, the Veteran reported anxiety and was prescribed Lorazepam.  However, he was alert, pleasant and cooperative, exhibiting a coherent thought process, normal speech, and good insight.  He also reported having weekly contact with fellow retirees for coffee, working outside in the yard, and planning a trip to the East Coast to visit historical sites as well as family and friends.  He was assigned a GAF score of 65.

In July 2012, the Veteran underwent another VA PTSD examination, which continued to show a diagnosis of PTSD.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a worklike setting), obsessional rituals which interfere with routine activities, and flashbacks.   In addition, the Veteran stated he has some memory problems.  For example, he reported he sometimes will go into the kitchen and forget what he is supposed to get.  However, the examiner noted the Veteran seemed to be a reliable historian.  After discussing these symptoms, the Veteran indicated that he has had the "same status as his last PTSD examination."

The examiner noted that the Veteran was alert and oriented with good insight, motivation, and adequate judgment.  The examiner also indicated the Veteran presented with linear, coherent, and goal directed thought flow without psychosis, suicidal ideation or homicidal ideation.  A GAF score of 62 was assigned. 

Regarding social impairment, the Veteran reported living with his wife and getting along well with his two stepdaughters.  He indicated he goes out to dinner with his wife once a week and that he enjoyed working in the yard.  The Veteran described social interactions with few friends, including attending Moose Club meetings together.  He reported involvement with the Marine Corps League, Veterans of Foreign Wars of the United States, and the American Legion.  He indicated his main stressors involve his finances, stating he recently missed a mortgage payment.  

Regarding occupational impairment, the Veteran had retired.  However, he reported that when he was working, he had some trouble with supervisors.  He specifically denied any physical fights or making mistakes on the job.  

The examiner concluded the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Therefore, the July 2012 VA examination shows the Veteran indeed suffers from PTSD, but his symptoms were mild at that time, ultimately reflecting occupational and social impairment contemplated in a 10 percent rating, not a 30 percent rating.  

In his May 2013 hearing, the Veteran indicated he continued to experience PTSD symptoms, such as some memory problems, isolating behavior, crying spells, and anxiety attacks.  The Veteran testified that his sleep disturbance had improved since he was prescribed Trazodone.  

The Veteran's wife also testified, indicating that she has had difficulty maintaining a relationship with the Veteran.  She observed the Veteran's crying spells and testified that the Veteran frequently was engrossed in working on his computer.  Moreover, she reported that when the Veteran works out in the yard, he often stands in the shed and looks out the door.  The Veteran's wife also described a fight involving her decision to purchase a coat for her stepdaughter in which the Veteran became angry and threw a remote control at her daughter.  The Veteran testified he did not throw the remote control at his stepdaughter, but that he threw it on the couch as he was leaving the room.

Taking into consideration the Veteran's GAF scores, and all of the evidence of record, as discussed above, the Board finds that during the appeal periods at issue in this case, the Veteran's symptoms are of such severity to approximate, or more nearly approximate, the criteria for the currently assigned 30 percent evaluation, and no more, under Diagnostic Code 9411.  38 C.F.R. § 4.3, 4.7, 4.130.  

In sum, the evidence shows the Veteran demonstrated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to his PTSD symptoms.

Turning to social impairment, the Veteran acknowledged conflicts with his wife, but he also indicated that he socializes with a few friends and is close with several family members.  He has also reported continued involvement in the Veterans of Foreign Wars of the United States and other organizations.  Moreover, the Veteran identified several hobbies, such as photography and working in the yard, and indicated he is able to complete various activities both inside and outside of the home, such as housework and grocery shopping.

The Board acknowledges the representative's argument in its September 2012 brief that there were increased arguments and conflicts between the Veteran and his wife due to his worsening PTSD.  However, even considering the Veteran's interpersonal conflict with his wife, the evidence of record shows that the Veteran is capable of maintaining several other relationships, such as those with his brother, fellow veterans, grandchildren, and his stepdaughter.  

In terms of occupational impairment, the Veteran is currently retired.  However, prior to retirement, the Veteran did not report difficulty maintaining relationships with his supervisors or co-workers.  Instead, he reported having at least one friend at work and only "some trouble" with supervisors.  The Veteran also consistently exhibited logical thought process and content throughout the appeal periods and only reported intermittent lapses in concentration.

Moreover, the Veteran exhibited depressed mood, suspiciousness, anxiety, mild memory loss, intermittent nightmares, intermittent difficulty in concentration, startle response, and sleep impairment.  However, the evidence does not show the Veteran demonstrated impaired judgment, impaired speech, hallucinations, delusions, or spacial disorientation at any time during the appeal period.  Although the Veteran occasionally reported fleeting suicidal ideation, he was only ever hospitalized once for such feelings, which medical records note as resolved upon discharge within five days.  The Veteran himself also reported improvement since his February 2008 treatment in which his medications were changed.  The Board emphasizes that while the symptoms under the rating criteria are not meant to be exhaustive, the Veteran's symptoms are more accurately contemplated in the currently assigned 30 percent rating.  See Mauerhan, 16 Vet. App. at 436.

Finally, the record includes four VA examinations.  As described above, each of the examiners completed a thorough interview of the Veteran to provide conclusions with supportive rationales.  Therefore, the examinations are probative and tend to show that the Veteran's PTSD has resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board acknowledges that the Veteran indeed suffers from PTSD with symptoms that impact his social and occupational functioning, as reflected by his 30 percent rating.  However, his symptoms simply do not reflect the level of social and occupational impairment contemplated in a higher rating for the appeal periods at issue in this case.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to an disability rating greater than 30 percent for PTSD prior to September 23, 2008 and after December 1, 2008.  Consequently, the benefit-of-the-doubt doctrine does not apply, and the rating claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.7; Gilbert, 1 Vet. App. at 49.  Moreover, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's psychiatric disability.  See Schafrath, 1 Vet. App. at 595.

The Board also finds that an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has not been raised in this case.  The Veteran retired in approximately May 2010 based on his age, not as a result of any of his service-connected disabilities, to include PTSD.  Moreover, prior to retiring, the Veteran did not assert that he was unemployable due to his PTSD.  To the contrary, the Veteran repeatedly indicated that he worked independently and denied significant conflict with supervisors; the only PTSD symptom he identified as occurring at work was occasional lapses in concentration.  Therefore, the Board finds that Rice is inapplicable in this case.
Finally, the Board has considered whether an extraschedular evaluation is warranted in this case under 38 C.F.R. § 3.321(b).  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule,  and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Here, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence for periods on appeal,  the Veteran's PTSD manifested depressed mood, disturbances of motivation and mood, chronic sleep impairment, mild memory loss, panic attacks, and suspiciousness.  These symptoms are part of the schedular rating criteria.  

In addition, the levels of occupational and social impairment are explicitly part of the schedular rating criteria, which also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App. at 442; see also 38 C.F.R. § 4.21.  Therefore, the Veteran's symptoms such as avoidance of crowds, irritability, crying spells, and lapses in concentration are all taken into consideration as the Board contemplates occupational and social impairment.  

Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by PTSD.  Also, evidence of record does not indicate that the Veteran was ever hospitalized for his PTSD and does not reflect marked interference with employment, as he reported missing only one week of work in a year due to his symptoms.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Therefore, the first prong of Thun is not satisfied and the Board declines to remand this issue for referral for extraschedular consideration.


ORDER

Entitlement to an evaluation greater than 30 percent for PTSD prior to September 23, 2008 and after December 1, 2008, is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


